The information charged that the defendants assaulted and put in bodily fear and *Page 855 
danger of his life one Sam Lord and did feloniously and by force rob and steal from him a Lincoln automobile of the value of two thousand dollars. A second count charged the same offense with reference to sixty cases of intoxicating liquor in the automobile, of the value of one thousand dollars. The verdict was a general verdict of guilty on both counts. The sentence was life imprisonment under the statute. Section 7157 C. G. L.
Respectable authority, supported by cogent reasoning, holds that intoxicating liquor manufactured in violation of state and Federal laws on the subject cannot be subject of larceny, which would imply that it is also not subject to the offense denounced by section 7157 C. G. L., supra, in view of our statute 7627 C. G. L. which declares the right of property not to exist in intoxicating liquor. See People vs. Spencer,201 P. 130, 54 Cal. App. 54.
This was a typical case of what is now popularly known as "hi-jacking" wherein the defendants attempted to "hi-jack" a load of liquor in a Lincoln automobile and steal both the car and the liquor.
They did both and the evidence being sufficient to make out the offense with reference to the Lincoln automobile, the penalty imposed is authorized because the offense charged in the first count is fully made out, even if we eliminate the liquor from consideration.
There is authority both ways on the proposition whether intoxicating contraband liquor can be the subject of larceny, but where other property rights are interfered with by criminal acts, it seems clear that the fact that liquor was involved in the offense, does not exempt the offender from the consequences of his crime so far as this other property is concerned.